Citation Nr: 0908667	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chronic right shoulder strain with rhabdomyolisis 
on the basis of muscle damage, currently rated as 30 percent 
disabling.  

2.  Entitlement to a separate rating for neurological deficit 
of the right hand as a manifestation of the service-connected 
chronic right shoulder strain with rhabdomyolisis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran, who was a member of the Missouri National Guard, 
injured his right shoulder during active duty for training in 
the Army between January 2002 and March 2002. 

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted service connection for 
right shoulder sprain and assigned an initial 20 percent 
rating.  The Veteran disagreed with the initial rating 
assigned, and perfected an appeal as to the claim of 
entitlement to an initial disability rating in excess of 20 
percent for right shoulder sprain.  In June 2005, the Board 
remanded the matter back to the RO for additional development 
of the record, based on a finding that the Veteran had a 
claim pending of service connection for rhabdomyolisis, that 
was inextricably intertwined with the service-connected right 
shoulder disability.  

In October 2006, the RO issued a rating decision granting 
service connection for a history of rhabdomyolisis; however, 
the RO determined the condition was associated with the 
service-connected right shoulder strain, and no separate 
evaluation was assigned.  The appeal for a rating in excess 
of 20 percent for the service-connected right shoulder strain 
with history of rhabdomyolisis continued.  

In a November 2006 rating decision, the RO increased the 
initial rating to 30 percent for the service-connected right 
shoulder strain with history of rhabdomyolisis.  As this 
award was not a complete grant of benefits, the issue 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).  However, in a December 2006 statement, the 
Veteran withdrew his pending appeal for an increased 
evaluation of the service-connected  right shoulder 
disability.  

The following month, in January 2007, the Veteran 
nevertheless filed a Notice of Disagreement (NOD) with the 
November 2006 rating decision that assigned the 30 percent 
rating for the service-connected right shoulder muscle 
injury.  A Statement of the Case (SOC) was issued in December 
2007, and the Veteran perfected his appeal with the 
submission of a VA Form 9 in December 2007.  

In February 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  

At his personal hearing, the Veteran reported an 
uncontrollable twitching of his right hand and numbness of 
his right arm, both stemming from the service-connected right 
shoulder disability.  As such, the issue of entitlement to a 
separate rating for neurological manifestations of the 
service-connected right shoulder sprain with rhabdomyolisis 
is addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The service-connected chronic right shoulder strain with 
rhabdomyolisis is productive of severe functional limitation 
of the right shoulder, with motion limited to shoulder level, 
extreme pain, and significant weakness of the right shoulder, 
resulting from muscle damage that more nearly approximates a 
severe degree.






CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected chronic right shoulder strain with 
rhabdomyolisis on the basis of muscle injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5201, 
5303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO did not provided the appellant pre-adjudication notice 
before the November 2002 rating decision was issued.  
Nevertheless, the initial claim of service connection for a 
right shoulder disability was granted, so any defect 
regarding the content or timing of the notice results in 
harmless error, with regard to the initial service connection 
claim.  

After the Veteran requested an increased rating, a duty to 
assist letter was sent in July 2008.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The July 2008 letter provided to the appellant also 
specifically complied with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), by providing notice of how 
disability ratings are assigned and including the specific 
rating criteria under which the service-connected disability 
is rated.  The July 2008 notice letter was followed with a 
December 2008 Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.






II.  Increased Ratings

The Veteran seeks a rating in excess of 30 percent for the 
service-connected chronic right shoulder strain with 
rhabdomyolisis, which has also been characterized as "right 
shoulder sprain" and "residuals of a right shoulder 
injury" hereinafter referred to as "right shoulder 
disability."  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected right shoulder disability was 
initially rated based on limitation of motion of the arm, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under 
that code, the limitation of motion of either arm to shoulder 
level is rated 20 percent.  The evidence reflects that the 
Veteran is right handed, and the Veteran's disability 
involves this right shoulder, which is his major extremity.  
Limitation of motion of the major extremity midway between 
the side and shoulder level is rated 30 percent, and 
limitation of motion of the major extremity to 25 degrees 
from the side is rated 40 percent.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

An MRI in June 2002 noted mild hypertrophic change involving 
the acromioclavicular joint.  There was no apparent rotator 
cuff tear.  

A May 2006 private record noted the Veteran's complaints of 
constant right shoulder pain, especially at night, from a 
broken clavicle, rotator cuff injury in 2002.  

A June 2006 private record indicated that evaluation, 
including MRI, showed tendinitis but no rotator cuff tear or 
other structural damage.  

A July 2006 VA examination noted that the Veteran had a 
history of rhabdomyolisis, but his blood work was essentially 
normal.  Nevertheless, the Veteran had residual muscle injury 
as a result, which was manifested by weakness, limited motion 
and pain.  The Veteran could not lift more than 15 pounds, 
and could no longer play golf.  The pain was constant, and 
became worse at night if he rolled onto his right arm.  The 
Veteran had difficulty putting his arm into a sleeve and 
putting his hand into a hip pocket.  

Despite the severe level of pain, the Veteran was able to 
work full-time.  The Veteran tried cortisone injections for 
pain management, but they only made the pain worse.  

Examination revealed no visible muscle atrophy when compared 
to the left side.  Nevertheless, the examiner found it 
noteworthy that the Veteran protected his arm, by keeping his 
right arm at his side when he removed his shirt and put his 
shirt back on.  Impingement maneuver was positive on the 
right and negative on the left with pain on passive crossed 
chest forward elevation.  There was no crepitus on palpation 
and no tenderness over the acromioclavicular joint of the 
right shoulder.  There was tenderness anterolateral and 
posterior over the area of the deltoid muscle.  Range of 
motion of the right shoulder revealed internal rotation with 
arms at the side right shoulder internally rotated to a point 
where the hand was opposite the buttocks.  With the arms 
elevated to 90 degrees passively, internal rotation on the 
right was 10 degrees with pain.  External rotation with arms 
at the side was 50 degrees on the right.  With arms elevated 
90 degrees passively, external rotation was 80 degrees on the 
right.  External and internal rotation strength on the right 
with arms at the side was 3/5, compared to 5/5 on the left.  

Forward flexion on the right was 130 degrees active forward 
elevation with pain at the extreme at 130 degrees with 
further passive elevation to 170 degrees with pain.  The 
Veteran then needed assistance of his other arm (or the 
assistance of the examiner) to slowly lower the right arm to 
the side because of pain and weakness in maintaining 
elevation.  Strength of forward flexion was 2/5 on the right, 
compared with 5/5 on the left.  Abduction on the right was 
actively to 110 degrees with pain at the extreme of 110, with 
further passive elevation abduction to 140 degrees with pain.  
The Veteran again needed assistance with lowering the arm due 
to pain.  Abduction strength was 2/5 compared to 5/5 on the 
left.  

X-rays of the right shoulder showed no abnormality of the 
glenohumeral joint and no abnormality of the 
acromioclavicular joint.  There was no evidence of 
degenerative arthritis and no evidence of any irregularity of 
the distal clavicle to suggest any previous fractures.  

The examiner explained that the Veteran's description of his 
in-service shoulder injury was compatible with severe muscle 
injury, which, in this case led to a diagnosis of 
rhabdomyolisis.  The examiner further explained that the in-
service injury resulted in permanent muscle damage of the 
right shoulder.  The muscle injury was the cause of the right 
shoulder condition.  The diagnosis of right shoulder sprain, 
strain, chronic, was given only to indicate that the veteran 
did, in fact, have a musculotendinous condition, which gave 
rise to his complaints.  

In light of the foregoing, the RO determined that the 
service-connected right shoulder disability was more 
appropriately rated based on muscle injuries, rather than 
limitation of motion.  As a result, another rating decision 
was issued in November 2006 that increased the rating for the 
service-connected right shoulder disability to 30 percent, 
pursuant to the criteria at 38 C.F.R. § 4.79, Diagnostic Code 
5303.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrisation.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high-velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrisation.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

If present, the following would also be signs of severe 
muscle injury: (A) x-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.




Additionally, under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

The Veteran's right shoulder disability is now rated pursuant 
to Diagnostic Code 5303, pertaining to Muscle Group III, 
which relates to the damage of the intrinsic muscles of the 
shoulder girdle: pectoralis major and deltoid. (Function: 
Elevation and abduction of arm to level of shoulder; act with 
1 and 2 of Group II in forward and backward swing of the 
arm.)  The disability ratings for slight, moderate, 
moderately severe, and severe Muscle Group III disabilities 
of the dominant shoulder are noncompensable, 20, 30, and 40, 
respectively.  Thus, to warrant a rating in excess of 30 
percent for the service-connected right shoulder disability 
under a muscle code pertaining to the shoulder, the medical 
evidence of record would have to shown a severe muscle 
injury.

In correspondence to the RO, the Veteran maintains that his 
right shoulder continues to cause him excruciating pain, and 
it has had an extremely negative impact on his life, as he is 
no longer able to enjoy many sporting activities.  In 
addition, the Veteran reported that he is unable to sleep for 
long periods of time because of fear that he will roll over 
on the right shoulder, causing even more pain.  In addition 
to this, the examination reports of record note that the 
Veteran is unable to lift more than 15 pounds and his right 
arm stays guarded, by his side, with all movements, including 
removal of clothing.  The Veteran tends to use his left upper 
extremity for household chores such as taking out the trash.

An April 2007 VA MRI report of the right shoulder indicated 
no acute bony abnormality, mild tendinosis of supraspinatus 
tendon, and intact rotator cuff.  

At a VA examination in November 2007, the Veteran indicated 
that his range of motion may have become more limited.  The 
Veteran continued to complain of constant pain.  Per the 
Veteran's report, internal rotation caused the most pain, 
followed by flexion, abduction, and then external rotation.  
On examination, the Veteran could flex the right shoulder to 
130 degrees, with 112 degrees of abduction, 28 degrees of 
internal rotation and 68 degrees of external rotation with 
pain and stiffness in equal proportions, followed by 
fatigability, but not weakness or incoordination.  Range of 
motion of the right shoulder was not additionally limited 
following repetitive range of motion testing. Impingement 
sign was positive at the right shoulder.  He had excellent 
well muscled deltoid muscles on the right as well as the 
left, with 5/5 level of strength on resisted active motion 
strength testing with groups I and II equal to those on the 
left.  There was no visible or palpable atrophy of the right 
shoulder muscles.  Direct inspection revealed no dippage or 
sagging of the right clavicle.  

At his personal hearing in February 2008, the Veteran 
testified that the muscle damage caused by the rhabdomyolisis 
caused a pain syndrome involving his entire right arm, not 
just the shoulder.  The Veteran also reported that his right 
arm will involuntarily twitch at times.

In sum, the medical evidence in this case reveals that the 
Veteran has severe functional impairment, severe pain, and 
significant weakness due to the service-connected right 
shoulder disability.  Although the most recent examination of 
record appears to paint a less severe disability picture than 
the earlier examination of July 2006, the totality of the 
evidence supports the finding of severe muscle injury.  The 
examination in 2006 including a complete review of the claims 
file, which showed all of the pertinent past medical history, 
and in particular, the significance of the muscle damage as 
it related to the rhabdomyolisis.  In contrast, the examiner 
in November 2008 did not have access to the claims file, and 
was therefore unaware of the highly negative impact the 
disability has had on the veteran's daily life.  

Objective findings essentially include significantly 
decreased strength of 2/5 on the right, compared with 5/5 on 
the left, as well as limitation of motion to approximately 
the shoulder level, and an inability to lift more than 15 
pounds without excruciating pain.  Subjectively, the Veteran 
reports severe pain, which has essentially changed his life.  
He is unable to participate in many leisure activities, and 
he has difficulty with some activities of daily living, 
including dressing and undressing.  He is forced to use his 
non-dominant hand for many daily chores such as taking out 
the trash, and he is no longer able to do yard work.  

Significantly, the VA examiner in July 2006 specifically 
noted that these subjective complaints were consistent with a 
severe muscle injury, which was clearly attributable to the 
documented history rhabdomyolisis.  The examiner indicated 
that rhabdomyolisis was known to cause such injury, 
particularly in light of the type of crush injury suffered by 
the Veteran.  Thus, there is objective evidence to support 
the finding of severe muscle injury even without the typical 
signs of atrophy, gunshot wound residuals, or the like.  The 
rhabdomyolisis-induced muscle damage provides a unique set of 
facts that does not necessarily show typical signs of muscle 
damage; however, the symptoms described, particularly the 
excruciating pain, coupled with the objective findings, such 
as significant weakness, indicate that the Veteran suffers 
from severe muscle injury.  

In light of the foregoing, and in resolving all doubt in the 
Veteran's favor, the criteria for the assignment of a 40 
percent rating, for the service-connected right shoulder 
injury with rhabdomyolisis have been met.  40 percent is the 
maximum allowable rating under Diagnostic Code 5303.  

With respect to Diagnostic Code 5201, a 30 percent evaluation 
is the maximum rating assignable under that code, thus a 
rating pursuant to limitation of motion under Diagnostic Code 
5201 does not provide the Veteran with a rating in excess of 
40 percent.  

Additionally, a separate rating under 5201, in addition to 
the 40 percent rating under Diagnostic Code 5303 is not 
appropriate because that would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  In essence, the 40 percent 
rating for muscle injury subsumes the rating for limitation 
of motion due to pain, given that the same symptoms are now 
rated under a different code.  Importantly, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  Regarding the shoulder, there do not appear to be 
separate and distinct manifestations that could be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

Pain on use is considered a major factor in evaluating 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and in this case, the Veteran's pain on use 
has been considered as a major factor in the assignment of 
the 40 percent rating.  Moreover, the medical evidence of 
record has clearly established that the pain is from the 
muscle damage, not the joint.  38 C.F.R. § 4.14.

There is also no evidence of ankylosis or impairment of the 
humerus that would justify an increased evaluation under 
either 38 C.F.R. § 4.71a, Diagnostic Code 5200 or 38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected right shoulder disability under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the veteran has significant impairment of the 
right shoulder which results in certain work restrictions.  
However, the regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating to 40 percent is granted for the service-
connected right shoulder disability with rhabdomyolisis on 
the basis of muscle damage.




REMAND

Although the RO correctly determined that the Veteran's 
service-connected shoulder disability was more appropriately 
rated based on muscle injury, rather than limitation of 
motion of the arm, the RO has not yet considered whether a 
separate rating is warranted for neurological deficit of the 
right upper extremity.  

Under 38 C.F.R. § 4.55(a), a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  

At the veteran's personal hearing in February 2008, the 
Veteran testified that, in addition to muscle damage, pain, 
and weakness in the shoulder, his service-connected right 
shoulder injury also causes an uncontrollable right hand 
twitch as well as numbness in the arm.  As the use of the 
hand is an entirely different function than movement of, or 
lifting with, the arm, a medical determination must be made 
as to whether a separate rating is warranted for neurological 
damage affecting the right hand as a manifestation of the 
service-connected right shoulder disability with 
rhabdomyolisis.

In light of the foregoing, additional development is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Determine whether a separate rating 
is warranted for neurological disability 
affecting right hand function, as a 
manifestation of the service-connected 
right shoulder disability with 
rhabdomyolisis.  All development deemed 
appropriate should be undertaken, 
including, if necessary, a VA examination 
including EMG studies, or other 
appropriate testing.

2.  Following completion of the 
development requested, readjudicate the 
issue of entitlement to a separate rating 
for neurological deficit of the right hand 
as a manifestation of the service-
connected right shoulder disability with 
rhabdomyolisis.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


